Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 2, 2018

                                       No. 04-18-00590-CV

                    John R. HALL, D.O. and South Texas Spinal Clinic, PA,
                                        Appellants

                                                 v.

                                        Julian VASQUEZ,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-22025
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        Appellants’ brief is due October 3, 2018. On September 25, 2018, appellants filed a
request for a thirty (30) day extension of time to file their brief. In their motion, appellants
contend “[t]his extension of time is necessary because of the heavy workload of Appellants’
attorney of record.” In response, appellee filed a response, opposing appellants’ request for an
extension. In his response, appellee argues appellants are seeking an unnecessary delay of their
briefing deadline and points out “[b]eing too busy to meet deadlines is not a recognized ground
for an extension of time.” On September 28, 2018, appellants filed a reply to appellee’s
response, pointing out the attorney responsible for researching and writing the brief does not
have anyone to assist him at the current time because the other appellate attorneys assisting him
have personal matters that have arisen.

       After consideration, we GRANT IN PART AND DENY IN PART appellants’ request
for additional time to file their brief, and ORDER appellants to file their brief in this court on or
before October 22, 2018. Appellants are advised that no further extensions of time to file
their brief will be granted absent written proof of extraordinary circumstances. Appellants
are further advised that counsel’s heavy case load or demanding work schedule is not an
extraordinary circumstance.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court